Order entered June 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01532-CV

IN RE THOMPSON PETROLEUM CORPORATION, AND J. CLEO THOMPSON AND
                JAMES C. THOMPSON, JR., L.P., Relators

                 Original Proceeding from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-00644

                                           ORDER
       Before the Court is relators’ January 14, 2019 motion to strike real party in interest Frank

Peterman’s response to relators’ petition for writ of mandamus. We DENY relators’ motion.


                                                      /s/   DAVID J. SCHENCK
                                                            JUSTICE